IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-11084
                             Summary Calendar



                            SYDNEY ANN STUART,
                             formerly known as
                            Sydney Ann Howell,

                                               Plaintiff-Appellant,

                                   versus

                         L.C. HAMMOND; L. MOSES,
                                 # 2302,

                                               Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:98-CV-197-D
                        --------------------
                            June 2, 2000

Before JONES, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Sydney Ann Stuart, formerly known as Sydney Ann Howell,

argues that the district court erred in granting the defendant

police officers’ motion for summary judgment and dismissing her 42

U.S.C. § 1983 complaint alleging that she had been arrested based

on an invalidly issued warrant and without probable cause.

           Our review of the record reflects that Stuart did not

demonstrate that the affidavit supporting the arrest warrant, which

was prepared by Officer Hammond based on information discovered by

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 99-11084
                                       -2-

Officer    Moses   during   his    investigation,    stated      a    deliberate

falsehood or was prepared with reckless disregard for the truth.

See Hale v. Fish, 899 F.2d 390, 400 n.3 (5th Cir. 1990).               The error

contained in the affidavit with respect to the date of the offense

was   clearly   the   result      of   negligence.    Mere    negligence      is

insufficient to support a constitutional violation. See Sanders v.

English, 950 F.2d 1152, 1159 (5th Cir. 1992).

            Further, the totality of the circumstances showed that

the information in the affidavit was based on a reliable source who

had provided Officer Moses with truthful information in the past.

See Illinois v. Gates, 462 U.S. 213, 238 (1983).              Stuart did not

come forth with any evidence to dispute the pharmacist’s assertion

that the doctor’s office had denied that the doctor had refilled

Stuart’s prescription.        The complaint filed by the pharmacy was

sufficient to provide a substantial basis for concluding that

probable   cause    existed    for     Stuart’s   arrest   for   fraudulently

obtaining a prescription for a controlled substance.                 See Jones v.

United States, 362 U.S. 257, 269 (1960).

            Because Stuart failed to demonstrate that her arrest

arose out of a violation of her constitutional rights, the district

court did not err in granting the defendants’ motion for a summary

judgement.

            AFFIRMED.